  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA        )
                                )         CRIMINAL ACTION NO.
     v.                         )             2:20cr26-MHT
                                )                 (WO)
KURTIS LA'DAIR THOMAS           )

                             JUDGMENT

    Upon consideration of the government’s motion to

dismiss   the   indictment    in    the   interests   of   justice

(doc. no. 5), it is ORDERED, ADJUDGED, AND DECREED that

the motion is granted, and the indictment (doc. no. 1)

is dismissed.

    It is further ORDERED that the arrest warrant (doc.

no. 3) is vacated.

    This case is closed.

    DONE, this the 18th day of March, 2020.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE
